Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 08/04/2022 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Z-axis direction movement means”, “a Y-axis direction movement unit” and “a rotational movement unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0004 and 0015, the Z-axis direction movement means includes at least three adjusting units, each adjusting unit includes a column-shaped part that has a recessed part at an upper part thereof, a flange part that has a screw hole, a screw and a nut. As noticed in paragraph 0022-0023, the Y-axis direction movement unit includes a guide part and an adjusting part, the guide part includes a long hole and a guide protrusion, and the adjusting part includes an adjustment piece that has a screw hole, an adjusting screw and a spring.  As notice in paragraph 0024-0025, the rotational movement unit includes a guide part and an adjusting part, the guide part includes a long hole and a guide protrusion, and the adjusting part includes an adjustment piece that has a screw hole, and adjusting screw and a spring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "58" have both been used to designate a screw.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the last page of the specification filed on 06/05/2020 is the first page of the claims, which should be in a separate sheet with the rest of the claims.  
Appropriate correction is required.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  the limitation “at least three adjusting units configured to be capable of each independently moving in a Z-axis direction” should read “at least three adjusting units, each configured to be capable of independently move in a Z-axis direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a fixed plate supported over the base with intermediary of Z-axis direction movement means” is unclear what is being claimed. What is the relationship between the fixed plate and the Z-axis movement means? Is the fixed plate actually fixed? Or movable by the Z-axis movement means? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiaki (JP 2000-012939).
Regarding claim 1, Yoshiaki teaches a laser oscillator support table (Fig. 4-8) that supports a laser oscillator (101), the laser oscillator support table comprising a base (not shown; p.0013); a fixed plate (30) supported over the base (p.0013) with intermediary of Z-axis direction movement means (41); a Y-axis direction moving plate (20) mounted on the fixed plate (as shown in Fig. 4) movably in a Y-axis direction (corresponds to the X-axis direction of Yoshiaki) orthogonal to an X-axis direction (corresponds to the axis direction orthogonal to the X-axis direction of Yoshiaki; as shown in Fig. 4) when an optical path direction of a laser beam emitted from the laser oscillator supported by the laser oscillator support table is defined as the X- axis direction (as shown in Fig. 4); a rotating plate (10) that is mounted on the Y-axis direction moving plate (as shown in Fig. 4) rotatably around a rotation center pin (50) fixed to the Y-axis direction moving plate and supports the laser oscillator (as shown in Fig. 6); a Y-axis direction movement unit (42, 22, 51, 31) that moves the Y- axis direction moving plate in the Y-axis direction (as shown in Fig. 6 and 7; when plate is rotated is moved in both X and Y axis directions); and a rotational movement unit (51, 31) that rotates the rotating plate around the rotation center pin in a plane parallel to a plane formed by the X-axis direction and the Y-axis direction (as shown in Fig. 6).

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  allowable subject matter is indicated for claims 2-5 because the prior art of record does not show or fairly suggest a laser oscillator support table wherein each of the adjusting units of the Z-axis direction movement means include a column-shaped part that has a recessed part at an upper part thereof, a flange part that has a screw hole, a screw that screws into the screw hole of the flange part, and a nut that screws to the screw in the matter recited in claim 2, or wherein each of the adjusting units of the Z-axis direction movement means include a column- shaped part that is fixed to the base and has a screw hole opened in an upper end surface thereof, a screw that has a flange at a central part in a longitudinal direction and screws into the screw hole of the column- shaped part, a flange part that has a hole in which the screw is inserted, and a nut that screws to the screw and clamps the flange part in the matter recited in claim 3, or wherein the Y-axis direction movement unit includes a long hole formed in parallel to the Y-axis direction in the Y- axis direction moving plate, a guide protrusion that is formed integrally with the fixed plate and is inserted in the long hole, a screw that screws into a screw hole formed in the fixed plate and has a tip that abuts against a side part of the Y-axis direction moving plate, and a spring that is inserted in the long hole in the matter recited in claim 4, or wherein the rotational movement unit includes a long hole formed in parallel to the Y-axis direction at a central part of the rotating plate in a longitudinal direction, a guide protrusion that is formed integrally with the Y- axis direction moving plate and is inserted in the long hole, a screw that screws into a screw hole formed in a side part of the Y-axis direction moving plate and has a tip that abuts against a side part of the rotating plate, and a spring that is inserted in the long hole in the matter recited in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR 2009-0059902, KR 2008-0090975 and EP 0488033.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/07/2022


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761